The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/544778 by Agiwal for “METHOD FOR TRIGGERING TRANSMISSION OF USER EQUIPMENT (UE)-TO-NETWORK RELAY INDICATION”, filed on 08/19/2019.  
Claims 1-16 are now pending. The independent claims are 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. (US20110134827A1), hereinafter HOOLI, in view of ZHAO et al. (US20170244468A1), hereinafter ZHAO.

Regarding claim 1, HOOLI teaches A method for controlling a user equipment (UE)-to-network relay, by a UE, the method comprising: (HOOLI, Fig. 6, 
receiving system information; (HOOLI, Fig. 6, step 606, paragraphs 35, 54, teach a base station configuring a terminal device by using broadcast control signaling (i.e. receiving system information) and the UE receiving D2D relay functionality configuration information.)
identifying information on relay discovery configuration based on the received system information; (HOOLI, Fig. 6, steps 606, 608, paragraphs 35-36, 54-55, teach carrying out measurements of surrounding radio environment including relay terminals.) 
identifying information on transmission resource pools for discovery message based on the received system information; (HOOLI, Fig. 6, steps 610, 612, paragraphs 35-36, 55-56, teach that the measurement report comprises an estimate of the quality of the channel between the terminal device and each detected terminal device (i.e. transmission resource pools for, e.g. location update messages).).
and performing relay operation for discovery based on the information on relay discovery configuration, (HOOLI, Fig. 6, steps 612, 614, paragraphs 35-36, 56-57, teach sending the measurement reports through a relayed connection.) the information on transmission resource pools for discovery message, (HOOLI, paragraphs 35-36, teach measurement reports comprising channel quality of the radio environment and location updates.) and relay threshold conditions, wherein the UE is in a radio resource control (RRC) idle state. (HOOLI, paragraphs 35-36, teach the terminal device as being in RRC idle state.)
HOOLI does not specifically describe and relay threshold conditions,
ZHAO in the same field of endeavor teaches and relay threshold conditions, (ZHOA, paragraphs 27-30, teach relay threshold conditions.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to utilize relay threshold conditions as part of the decision to perform relay operations. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 2, HOOLI in view of ZHAO teach the method of claim 1, wherein the relay threshold conditions include that a link quality between the UE and a base station is below a first threshold and the link quality between the UE and the base station is above a second threshold. (ZHOA, paragraphs 27-30, teach the relay threshold conditions comprising first and second link quality thresholds.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to configure the relay threshold conditions to include that a link quality between the UE and a base station is below a first threshold and the link quality between the UE and the base station is above a second threshold. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

HOOLI in view of ZHAO teach the method of claim 1, wherein the performing relay operation for discovery comprises informing upper layers that the UE is configured with radio resources being used for relay related discovery transmission if the relay threshold conditions are met. (HOOLI, Fig. 2, block 202, paragraph 24, teach establishing RRC connections which corresponds to informing an upper layer since RRC signaling is an upper layer transmission. Furthermore, Fig. 5, paragraph 47, teach the controller as a higher-level controller 500 for controlling operations of the communication links of a first set and second set of links.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to perform relay operations for discovery by informing upper layers that the UE is configured with radio resources being used for relay related discovery transmission if the relay threshold conditions are met. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 7, HOOLI in view of ZHAO teach the method of claim 1, further comprising: transmitting a discovery message indicating a device to device (D2D) discovery associated with the UE-to-network relay. (ZHAO, paragraph 179 teaches a D2D discovery mechanism wherein a discovery signal is transmitted.)
ZHOA with the teachings of HOOLI to transmit a discovery message indicating a device to device (D2D) discovery associated with the UE-to-network relay. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 8, HOOLI in view of ZHAO teach the method of claim 1, wherein the relay operation for discovery is not performed if the information on relay discovery configuration and the information on transmission resource pools for discovery message are not included in the system information. (HOOLI, Fig. 2, steps 204, 206, paragraphs 25-26, teach selecting a part of the terminal devices to function as relay terminals based on reception of the broadcast.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to configure the relay operation for discovery to be not performed if the information on relay discovery configuration and the information on transmission resource pools for discovery message are not included in the system information. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 9, HOOLI teaches A user equipment (UE) for controlling a user equipment (UE)-to-network relay, the UE comprising: (HOOLI, Fig. 5, 
a transceiver configured to receive system information; (HOOLI, Fig. 6, step 606, paragraphs 35, 54, teach a base station configuring a terminal device by using broadcast control signaling (i.e. receiving system information) and the UE receiving D2D relay functionality configuration information.)
and a processor coupled with the transceiver, wherein the processor is configured to: identify information on relay discovery configuration based on the received system information, (HOOLI, Fig. 6, steps 606, 608, paragraphs 35-36, 54-55, teach carrying out measurements of surrounding radio environment including relay terminals.) 
identify information on transmission resource pools for discovery message based on the received system information, (HOOLI, Fig. 6, steps 610, 612, paragraphs 35-36, 55-56, teach that the measurement report comprises an estimate of the quality of the channel between the terminal device and each detected terminal device (i.e. transmission resource pools for, e.g. location update messages).).
and perform relay operation for discovery based on the information on relay discovery configuration, (HOOLI, Fig. 6, steps 612, 614, paragraphs 35-36, 56-57, teach sending the measurement reports through a relayed connection.) the information on transmission resource pools for discovery message, (HOOLI, and relay threshold conditions, wherein the UE is in a radio resource control (RRC) idle state. (HOOLI, paragraphs 35-36, teach the terminal device as being in RRC idle state.)
HOOLI does not specifically describe and relay threshold conditions,
ZHAO in the same field of endeavor teaches and relay threshold conditions, (ZHOA, paragraphs 27-30, teach relay threshold conditions.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to utilize relay threshold conditions as part of the decision to perform relay operations. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 10, HOOLI in view of ZHAO teach the UE of claim 9, wherein the relay threshold conditions include that a link quality between the UE and a base station is below a first threshold and the link quality between the UE and the base station is above a second threshold. (ZHOA, paragraphs 27-30, teach the relay threshold conditions comprising first and second link quality thresholds.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to configure the relay threshold conditions to include that a link quality between the UE and a base station is below a first threshold and the link quality between the UE and the base station is above a second threshold. The motivation ZHOA, paragraph 7).

Regarding claim 14, HOOLI in view of ZHAO teach the UE of claim 9, wherein the processor is further configured to inform upper layers that the UE is configured with radio resources being used for relay related discovery transmission if the relay threshold conditions are met. (HOOLI, Fig. 2, block 202, paragraph 24, teach establishing RRC connections which corresponds to informing an upper layer since RRC signaling is an upper layer transmission. Furthermore, Fig. 5, paragraph 47, teach the controller as a higher-level controller 500 for controlling operations of the communication links of a first set and second set of links.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to perform relay operations for discovery by informing upper layers that the UE is configured with radio resources being used for relay related discovery transmission if the relay threshold conditions are met. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 15, HOOLI in view of ZHAO teach the UE of claim 9, wherein the processor is further configured to control the transceiver to transmit a discovery message indicating a device to device (D2D) discovery associated with the UE-to-network relay. (ZHAO, paragraph 179 teaches a D2D discovery mechanism wherein a discovery signal is transmitted.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to transmit a discovery message indicating a device to device (D2D) discovery associated with the UE-to-network relay. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).

Regarding claim 16, HOOLI in view of ZHAO teach the UE of claim 9, wherein the relay operation for discovery is not performed if the information on relay discovery configuration and the information on transmission resource pools for discovery message are not included in the system information. (HOOLI, Fig. 2, steps 204, 206, paragraphs 25-26, teach selecting a part of the terminal devices to function as relay terminals based on reception of the broadcast.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOA with the teachings of HOOLI to configure the relay operation for discovery to be not performed if the information on relay discovery configuration and the information on transmission resource pools for discovery message are not included in the system information. The motivation would be to efficiently reselect a relay UE capable of providing data transmission service (ZHOA, paragraph 7).


Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHEN et al. (US20210058902) is directed to a network control node receiving relay-related information sent by user equipment and determining a relay node, and furthermore, the network control node sending device-to-device communication relay configuration information to the determined relay node (Abstract). Particularly, Fig. 2, step 201, paragraph 507, teach determining the user equipment as a relay node and configuring the user equipment to receive a device to device communication relay configuration information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412